Citation Nr: 1539908	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  06-06 900A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for coronary artery disease, to include as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.

3.  Entitlement to an initial rating in excess of 10 percent for bilateral tinea pedis.

4.  Entitlement to an initial rating for posttraumatic stress disorder (PTSD) and depressive disorder in excess of 50 percent prior to May 5, 2011.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Veteran and his Spouse


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to October 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2004 and January 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and the Veterans Benefits Management System (VBMS).

In March 2015, the Veteran testified at a video teleconference hearing before the undersigned.  A Board Hearing transcript (Tr.) of that proceeding is of record.

The issues of entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus; entitlement to an initial rating in excess of 10 percent for bilateral tinea pedis; and entitlement to an initial rating for PTSD and depressive disorder in excess of 50 percent prior to May 5, 2011, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

At the March 2015 Board hearing, the Veteran withdrew his appeal concerning the issue of entitlement to service connection for coronary artery disease, to include as secondary to service-connected diabetes mellitus.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal on the issue of entitlement to service connection for coronary artery disease, to include as secondary to service-connected diabetes mellitus, have been met.  38 U.S.C.A. § 7105(b)(2) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing, except for appeals withdrawn on the record at a hearing, at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the appellant or by an authorized representative.  38 C.F.R. § 20.204(c).

At the March 2015 Board hearing, the Veteran stated that he wished to withdraw his appeal of the issue of entitlement to service connection for coronary artery disease, to include as secondary to service-connected diabetes mellitus.  See Board Hearing Tr. at 2.  In light of the foregoing, there remains no allegation of errors of fact or law for appellate consideration with regards to this matter.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue, and the claim must be dismissed.





ORDER

The appeal concerning the issue of entitlement to service connection for coronary artery disease, to include as secondary to service-connected diabetes mellitus, is dismissed.


REMAND

I. Hypertension

The Veteran contends that he has hypertension that was caused or aggravated by his service-connected diabetes mellitus.  The Veteran's spouse testified in March 2015 that he was diagnosed with hypertension in 2004, around the same time he was diagnosed with diabetes mellitus.  See Board Hearing Tr. at 4.  She also reported that the Veteran's VA physician has stated that his hypertension was related to his diabetes.  Id. at 6.

The Veteran was afforded a VA hypertension examination in March 2010.  The examiner noted that the Veteran's medical records showed that he was diagnosed with diabetes in 2003 and with hypertension in 2004.  He stated, however, that without nephropathy test results, he was unable to answer the question of whether hypertension was caused or aggravated by diabetes mellitus "without resorting to mere speculation."

In a January 2005 letter, the Veteran's physician, Dr. E.R., stated that the Veteran's heart disease included hypertension, left ventricular hypertrophy, and diastolic dysfunction, and that his heart disease "may well be due to his diabetes."

In a July 2009 letter from the Veteran's private physician, Dr. D.B., stated that it was his opinion that the Veteran's "hypertension comes secondary to his diabetes mellitus."  He did not provide any explanation for his finding.

As the March 2010 VA examiner was unable to provide any opinion without resorting to speculation, and the January 2005 and March 2010 private physician's letters did not provide any rationale for their findings, the Board finds that an additional medical opinion is needed prior to adjudication of this issue.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA is obligated to provide an adequate examination once it chooses to provide one.); see also 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2014); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). 

II.  Tinea Pedis

The Veteran also contends that his service-connected bilateral tinea pedis warrants an initial rating higher than the 10 percent currently assigned.  The Veteran's spouse testified in March 2015 that his foot rash started on his feet and travelled up his legs, and that it requires continuous treatment with a cream and thermal underwear.  See Board Hearing Tr. at 13, 15.  She stated that it flares up occasionally and therefore it was not at its maximum severity when he was last seen for a VA medical examination.  Id. at 16.

The Veteran underwent a VA examination for skin disease in September 2004 and August 2008.  As the Veteran has not been afforded a VA examination for approximately seven years, and his spouse has asserted that his symptoms are more severe than those shown on examination in 2004 and 2008, a new VA examination is warranted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007) (holding that when the record does not adequately reveal the current state of the claimant's disability, the statutory duty to assist requires a thorough and contemporaneous medical examination, which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one); see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The AOJ must endeavor to schedule this examination during a period of flare-up of his tinea pedis.  See Ardison v. Brown, 2 Vet. App. 405 (1994) (holding that in evaluating disabilities that are subject to periodic exacerbations or outbreaks, an examination should be scheduled during such an exacerbation).
III. Treatment Records

The Veteran's spouse indicated at the March 2015 Board hearing that the Veteran receives treatment at the Baton Rouge VA Medical Center.  See Board Hearing Tr. at 6.  Currently, VA treatment records dated from May 2004 to June 2010, and from March 2011 to October 2014, are of record.  All relevant, additional treatment records not yet acquired should be requested and associated with the claims file.

Additionally, the record indicates that the Veteran has received treatment for his tinea pedis from private physician Dr. M.T., and currently records dated up to October 2004 have been obtained.  The Veteran should be requested to provide authorization to obtain any further private treatment relating to his tinea pedis that he has received since October 2004.

IV.  PTSD and Depressive Disorder

Lastly, the Board notes that in a December 2009 rating decision, the Veteran was granted service connection for PTSD, evaluated as 30 percent disabling, effective March 4, 2004.  In a January 2014 rating decision, the AOJ also granted service connection for depressive disorder, assigning a rating of 50 percent prior to May 5, 2011, and 70 percent thereafter for the combined symptoms of PTSD and depressive disorder.  In December 2014, the Veteran submitted a VA Form 9 expressing disagreement with the 50 percent evaluation assigned for PTSD and depressive disorder prior to May 5, 2011.  The Board finds that this submission meets the criteria for a timely filed Notice of Disagreement with the January 2014 assignment of a 50 percent rating prior to May 5, 2011, for the combined psychiatric symptoms of PTSD and depressive disorder.  See 38 C.F.R. §§ 20.201, 20.300, 20.302 (2014).  As a Statement of the Case has not yet been issued since the Veteran's December 2014 submission, a remand for this issue is required.  See 38 C.F.R. § 19.9(c) (stating that in cases before the Board in which a claimant has timely filed a Notice of Disagreement with a determination of the AOJ on a claim, but the record reflects that the AOJ has not subsequently granted the claim in full and has not furnished the claimant with a Statement of the Case, the Board shall remand the claim to the agency of original jurisdiction with instructions to prepare and issue a Statement of the Case); see also Manlincon v West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue a Statement of the Case addressing the issue of entitlement to an initial rating for PTSD and depressive disorder in excess of 50 percent prior to May 5, 2011.  The Veteran is hereby notified that, following the receipt of the statement of the case concerning this issue, a timely substantive appeal must be filed if appellate review by the Board is desired.  If, and only if, a timely substantive appeal is filed, should this issue be returned to the Board for appellate review.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and a signed and dated authorization, via a VA Form 21-4142 (Authorization and Consent to Release Information) to enable VA to obtain any relevant private medical records of treatment of tinea pedis, including treatment received form private physician Dr. M.T., dated since October 2004.  If the Veteran provides a completed release form authorizing VA to obtain these treatment records, efforts to obtain such records should be made.

3.  Obtain all outstanding, pertinent records of treatment of the Veteran from the Southeast Louisiana Veterans Health Care System in New Orleans, Louisiana, and its affiliated facility, the Baton Rouge Outpatient Clinic, from June 2010 to March 2011 and since October 2014.

4.  After the development requested in items (1) to (3) is completed, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his hypertension.  All records in VBMS and Virtual VA should be made available to and be reviewed by the clinician in conjunction with the examination, and it should be confirmed that such records were available for review.

After conducting a physical examination of the Veteran and performing all clinically-indicated diagnostic testing, the examiner should provide the following opinions: 

(a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is proximately due to or the result of his service-connected diabetes mellitus?  

(b) If the answer to question (a) is "No," is it at least as likely as not (50 percent or greater probability) that his service-connected diabetes mellitus aggravated his hypertension?  In this special context, "aggravation" has occurred when it has been medically determined that hypertension has undergone an identifiable permanent increase in severity that was proximately due to or the result of diabetes mellitus.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

In providing these opinions, the examiner should reconcile his or her findings with the other medical evidence of record, to specifically include: (1) the January 2005 letter from Dr. E.R. stating that the Veteran's heart disease included hypertension and "may well be due to his diabetes," and (2) the July 2009 letter from Dr. D.B. stating that the Veteran's "hypertension comes secondary to his diabetes mellitus."  

The examiner should also acknowledge and discuss the significance, if any, of the Veteran's spouse's assertion that the Veteran was not diagnosed with hypertension until after he was found to have diabetes mellitus.  

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

5.  After the development requested in items (1) to (3) is completed, schedule the Veteran for an appropriate VA examination to determine the current nature, extent, and severity of his bilateral tinea pedis.  Efforts must be made to schedule the examination during a period of flare-up of the Veteran's skin disorder, which is likely to occur at short notice.  The examining facility must be fully informed of the unusual requirements in this case and communicate with the Veteran and his spouse as necessary to maximize the likelihood of performing the examination during a flare-up of the claimed condition.  Appropriate instructions must be provided to the Veteran and his representative in this regard.  
All records in VBMS and Virtual VA should be made available to and be reviewed by the clinician in conjunction with the examination, and it should be confirmed that such records were available for review.

Provide comprehensive findings regarding the current severity of the Veteran's bilateral tinea pedis.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests and studies must be accomplished.  Consideration must also be given to the Veteran's spouse's lay statements regarding the requirement of continuous topical treatment and the occurrence of severe flare ups.

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

6.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
NICOLE KLASSEN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


